Plaintiff in error, Harry Day, was convicted under an information which charged that Harry Day and Doc Beech did have the possession of intoxicating liquor with the intent to sell said liquor contrary to law. The record shows that only the defendant Day appeared for trial. The jury returned a verdict finding the defendant Day guilty as charged and assessed his punishment at confinement for six months in the county jail, and that he pay a fine of fifty dollars. On January 23, 1912, the judgment and sentence was entered in accordance with the verdict. Upon a careful examination of the record our conclusion is that the assignments of error are not well taken. The guilt of the defendant was established beyond any reasonable doubt. The judgment of the county court of Oklahoma county is therefore affirmed.